     Case 1:20-cv-00640-DAD-JLT Document 11 Filed 05/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    CORNELL DAVIS,                                    Case No. 1:20-cv-00640-JLT (PC)

12                        Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                        TO DENY MOTION TO PROCEED IN
13            v.                                        FORMA PAUPERIS AND DISMISS
                                                        ACTION WITHOUT PREJUDICE
14    A. AGUNDEZ, et al.,
                                                        (Doc. 2)
15                        Defendants.
                                                        14-DAY DEADLINE
16
                                                        Clerk of the Court to Assign a District Judge
17

18           On May 6, 2020, Plaintiff filed a motion to proceed in forma pauperis. (Doc. 2.)

19   According to his prison trust account statement, Plaintiff received a settlement check in the

20   amount of $3,500 on January 27, 2020. (Doc. 5.) As of April 17, 2020, Plaintiff had $1,194.68 in

21   his trust account. This is more than enough to pay the $400 filing fee in full in this action.

22           Accordingly, on May 8, 2020, the Court ordered Plaintiff to show cause why his motion to

23   proceed in forma pauperis should not be denied. (Doc. 6.) Plaintiff filed a response on May 18,

24   2020. (Doc. 9.) In his response, Plaintiff admits that he has adequate funds to pay the filing fee in

25   full. (Id. at 1-2.) Plaintiff argues that his settlement award is not “income,” and he states that he

26   should be entitled to proceed in forma pauperis because of the constitutional violations he alleges

27   in his complaint. (See id. at 2.)

28   ///
     Case 1:20-cv-00640-DAD-JLT Document 11 Filed 05/20/20 Page 2 of 2


 1          As the Court explained in its order to show cause, proceeding “in forma pauperis is a

 2   privilege not a right.” Smart v. Heinze, 347 F.2d 114, 116 (9th Cir. 1965). While a party need not

 3   be completely destitute to proceed IFP, Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331,

 4   339-40 (1948), “‘the same even-handed care must be employed to assure that federal funds are

 5   not squandered to underwrite, at public expense, either frivolous claims or the remonstrances of a

 6   suitor who is financially able, in whole or in material part, to pull his own oar.’” Doe v. Educ.

 7   Enrichment Sys., No. 15-cv-2628-MMA-MDD, 2015 U.S. Dist. LEXIS 173063, *2 (S.D. Cal.

 8   2015) (quoting Temple v. Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984)). Hence, “the court

 9   shall dismiss the case at any time if the court determines that the [plaintiff’s] allegation of poverty
10   is untrue.” 28 U.S.C. § 1915(e)(2)(A).

11          Whether Plaintiff’s settlement is “income” is irrelevant; and, as stated above, litigants do

12   not have a right to proceed in forma pauperis. Because Plaintiff has adequate funds to “pull his

13   own oar” and pay the filing fee in full, the Court RECOMMENDS that his application to proceed

14   in forma pauperis (Doc. 2) be DENIED and this action DISMISSED without prejudice to refiling

15   upon prepayment of the filing fee. The Court DIRECTS the Clerk of the Court to assign a district

16   judge to this action.

17          These findings and recommendations will be submitted to the United States District Judge

18   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days of the

19   date of service of these findings and recommendations, Plaintiff may file written objections with
20   the Court. The document should be captioned, “Objections to Magistrate Judge’s Findings and

21   Recommendations.” Plaintiff’s failure to file objections within the specified time may result in

22   waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

23   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

24
     IT IS SO ORDERED.
25

26      Dated:     May 20, 2020                                  /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                         2
